DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered.
Response to Amendment
The amendment filed on 12/22/2020 is acknowledged and entered by the Examiner. Claims 16, 19, 23, and 31-33 have been amended. Claims 1-15, 17-18, and 21-22 have been canceled. New claims 38-42 have been added. Claims 16, 19-20, 23-27, 29, and 31-42 are currently pending in the instant application.  
The rejection of claims 16-21, 23-26, 29, 31-34, and 36-37 under 35 U.S.C. 103 as being unpatentable over Toshimitsu (JP 2013-253151 A) is withdrawn in view of Applicant’s amendment and remarks.
withdrawn in view of Applicant’s amendment and remarks.
The rejection of claims 27 under 35 U.S.C. 103 as being unpatentable over Toshimitsu in view of Nakahara (US 2014/0216544 Al) and Takahiro (JP 2010-174311) is withdrawn in view of Applicant’s amendment and remarks.
The rejection of claims 35 under 35 U.S.C. 103 as being unpatentable over Toshimitsu in view of Mu (US 2015/0353779 Al) is withdrawn in view of Applicant’s amendment and remarks.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 11/20/2018 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner. An initialed copy accompanies this Office Action.  
Examiner’s Statement of Reason for Allowance
Claims 16, 19-20, 23-27, 29, and 31-42 are allowed over the prior art of record. 
	The following is an examiner’s statement of reasons for allowance: the claims, filed on 12/22/2020, have been carefully reviewed and searched. The closest new prior arts found are to US 2013/0289166 A1 (hereinafter Makihara), US 2010/0112323 (hereinafter Mori), and US 6,404,068 B1 (hereinafter Tanaka).

	Moris discloses an epoxy resin composition comprises of epoxy resin (the claimed component A consisting of epoxy group) and a polyamide latent curing agent (the claimed component B) to satisfy condition (ii) of amended claim 16 (See [0054] and [0055]). Moris further discloses the composition comprises organometallic complex (See [0069] and conductive filler, e.g., carbon fiber and metal fine particles (See [0077]). Moris discloses that the conductive filler has a content of 0.1-25 wt% of the epoxy resin composition (See [0079]). Mori failed to 
	Tanaka discloses a paste composition comprises (A) a thermoplastic resin, (B) an epoxy resin with curing agent including latent curing agent, (C) a couple agent including organometallic complex (aluminum acetylacetonate), not more than 40 wt% of (D) a powdery inorganic filler, (E) a rubber powder, and (F) organic solvent (See Abstract; Col. 6, lines 64-65, Col. 7, lines 11 and lines 23-45). Tanaka failed to disclose the paste composition includes conductive inorganic filler (the claimed component D) in an amount of 100 to 1000 parts by mass with respect to 100 parts by mass of the epoxy resin (the claimed curable resin – component A) as required in amended claim 16.
Currently, there is no prior art alone or in combination that teaches or render obvious a composition that comprises all the claimed components within the claimed proportions as recited in amended claim 16. Therefore, claim 16 is allowable over the prior art of record. Claims 19-20, 23-27, 29, and 31-42 directly or indirectly depend from claim 16 and are allowable based on their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082.  The examiner can normally be reached on M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571) 272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/KHANH T NGUYEN/Primary Examiner, Art Unit 1761